Citation Nr: 1749959	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  16-34 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for radiculopathy of the left lower extremity, rated 10 percent prior to May 31, 2016 and 60 percent thereafter.

2.  Entitlement to a higher initial rating for radiculopathy of the right lower extremity, rated as noncompensable prior to May 31, 2016 and 10 percent thereafter.

3.  Entitlement to service connection for cysts of the mouth.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and W.T.


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1967 to August 1969.  His service included deployment to the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2013 and December 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In June 2014, the Veteran and his spouse testified at a Central Office hearing before the undersigned Veterans Law Judge; the hearing transcript is of record.

In March 2016, the Board remanded the appeal for further development.

In a June 2016 rating decision, the RO granted increased ratings for radiculopathy of the right and left lower extremities.  The assigned ratings are less than the maximum benefit allowed by VA law and regulation; thus, both claims remain on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2017, the Board remanded the appeal for further development.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2016); January 2017 AOD motion ruling.

The issue of service connection for cysts of the mouth is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 13, 2014, the Veteran's radiculopathy of the left lower extremity is manifested by symptoms that may be characterized as no more than moderate incomplete paralysis of the sciatic nerve.

2.  From August 13, 2014, the Veteran's radiculopathy of the left lower extremity is manifested by symptoms that may be characterized as no more than severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.

3.  Prior to May 31, 2016, the Veteran's radiculopathy of the right lower extremity is manifested by symptoms that may be characterized as no more than mild incomplete paralysis of the femoral nerve.

4.  From May 31, 2016, the Veteran's radiculopathy of the right lower extremity is manifested by symptoms that may be characterized as no more than moderate incomplete paralysis of the femoral nerve.


CONCLUSIONS OF LAW

1.  Prior to August 13, 2014, the criteria for a rating of 20 percent, but no higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.120-4.124, 4.124a, Diagnostic Code 8520 (2016).

2.  From August 13, 2014, the criteria for a rating of 60 percent, but no higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.120-4.124, 4.124a, Diagnostic Code 8520 (2016).

3.  Prior to May 31, 2016, the criteria for a rating of 10 percent, but no higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.120-4.124, 4.124a, Diagnostic Code 8526 (2016).

4.  From May 31, 2016, the criteria for a rating of 20 percent, but no higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.120-4.124, 4.124a, Diagnostic Code 8526 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  


The Veteran's radiculopathy of the left lower extremity is rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520, for impairment of the sciatic nerve.  The Veteran's radiculopathy of the right lower extremity is rated pursuant to 38 C.F.R. § 4.124a, DC 8526, for impairment of the anterior crural (femoral) nerve.

Under DC 8520, mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis with marked muscular atrophy is rated 60 percent disabling.  Complete paralysis is rated 80 percent disabling and is exemplified by symptoms such as the foot dangles and drops, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.

Under DC 8526, mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; and severe incomplete paralysis is rated 30 percent disabling.  Complete paralysis is rated 40 percent disabling and is exemplified by symptoms such as paralysis of quadriceps extensor muscle.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

The terms "mild," "moderate," "moderately severe," and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating that may be assigned for neuritis, not characterized by organic changes, will be that for moderate, or with sciatic nerve involvement, moderately severe, incomplete paralysis.  Id.

Radiculopathy of the Left Lower Extremity

The appeal period for radiculopathy of the left lower extremity begins on July 11, 2010, one year prior to the date VA received the claim for increased ratings.  Gaston v. Shinseki, 605, F.3d 979, 982 (Fed. Cir. 2010); see July 2013 rating decision (recognizing the date of receipt of the claim as July 11, 2011).  

Private treatment records from December 2007, prior to the appeal period, show that the Veteran complained of radicular symptoms.  He reported that his low back pain radiates down to his left ankle.  He stated that it worsens with movement, walking, exercise, stooping, bending, and turning, and is relieved by laying down and with heat.  He reported that he has difficulty standing up from a sitting position unless he pushes off of the furniture with his arms.  He reported lower extremity paresthesias.  He stated that if he stands for more than five minutes he feels pins and needles in his feet.  The Veteran was noted to be a high fall risk.

In June 2011, the Veteran underwent a VA examination for his lumbar spine.  The Veteran reported a history of numbness, paresthesias, leg or foot weakness, falls, and unsteadiness.  He reported sharp radiating pain down to the ankle.  On reflex examination, the left knee jerk was 2+ (normal) and the left ankle jerk was 1+ (hypoactive).  Plantar flexion was normal.  Sensory exam was normal.  On motor exam, knee flexion was 5 (active movement against full resistance), knee extension was 4 (active movement against some resistance), ankle dorsiflexion was 4, ankle plantar flexion was 5, and great toe extension was 4.

In an October 2011 letter, the Veteran reported that his leg always feels like a rubber band.  He reported that he often uses a cane to help with ambulation.

In May 2012, the Veteran sought private treatment.  He presented with low back pain, and left leg numbness, pain and tingling.  He reported that he's had episodes of numbness and tingling to the left leg.  He reported difficulty getting in and out of a tub shower due to having to lift his leg over the top, which is difficulty for him to do because his left foot is frequently numb.  He reported that he uses a cane to ambulate.  On examination, lower extremity strength, deep tendon reflexes, and sensation were intact.

In May 2012, the Veteran underwent another VA examination for his lumbar spine.  He reported that over the past year his back pain has intensified and his left lower extremity symptoms have worsened.  He reported that he experienced four falls over the past year due to his radicular symptoms.  He reported that he walks with a cane or walker and uses a back brace frequently.  He reported symptoms of pain, numbness, decreased sensation, and weakness.  On muscle strength testing, left knee extension and left ankle plantar flexion were 4, and left ankle dorsiflexion and left great toe extension were 3 (active movement against gravity).  There was no muscle atrophy.  On reflex examination, the left ankle and knee were 2+.  On sensory examination, the left upper anterior thigh was normal; however, the left thigh/knee, lower leg/ankle, and foot/toes all exhibited decreased sensation on light touch testing.  The examination report showed the left lower extremity manifests in constant pain of moderate severity, moderate paresthesias and/or dysesthesias, and severe numbness.  In terms of functional impact, the examiner wrote that the Veteran is severely limited with mobility regarding his low back pain and radicular symptoms to the point where simple ambulation is difficult.  He has a history of falls and risk of recurrent falls from his radicular symptoms.  He also walks very slowly with a cane, mild forward flexion, with apparent discomfort while walking.

An October 2012 VA treatment record shows that the Veteran experiences gait dysfunction and difficulty walking secondary to severe muscle weakness throughout his bilateral lower extremities.  The examiner indicated it was unclear as to the extent of weakness resulting from peripheral nerve damage versus diffuse atrophy, but the examiner did acknowledge that a December 2007 private treatment record did indicate that substantial lower extremity weakness and gait dysfunction were already present at that time.  The treatment record indicated that the Veteran's goal with physical therapy was to improve lower extremity strength to 3+/5 or greater, improve gait quality, and reduce fall risk.

In August 2013, the Veteran underwent a VA examination for his peripheral nerves.  The examination report showed that he experiences constant pain of moderate severity, paresthesias and/or dysesthesias of moderate severity, and severe numbness.  On muscle strength testing, knee extension, ankle plantar flexion, and ankle dorsiflexion were all 4 out of 5.  No muscle atrophy was noted.  On reflex examination, the knee and ankle was 2+.  On sensory examination, the lower leg/ankle and foot/toes exhibited decreased sensation on light touch testing.  The examiner noted that the Veteran walks with an abnormal gait and uses a cane regularly.

In an October 2013 statement, the Veteran reported that he has trouble with balance and walking and needs to use his cane or walker every day to ambulate.  He reported that he experiences weakness.  He reported that he is afraid that he may fall without the extra support of his cane or walker.  He also reported that he was recently given a wheel chair by VA for when his legs give out.
In a January 2014 letter, the Veteran reported that the numbness in his left leg is causing him to fall.  He cannot feel anything under his left foot, which affects his balance and causes him to fall.

An August 2014 VA treatment record noted left foot drop and multiple falls.  In May 2014, he was fitted for and received an ankle foot orthosis (AFO) brace to support the knee and ankle and has had no falls since.  The Veteran reported that pain was radiating down the left lower extremity along the lateral thigh, leg, and ankle.  He reported that numbness was present on the entire foot/leg.  The note indicates that the Veteran is independent with his basic activities of daily living, although his wife occasionally helps him put on his shoes and socks.  On muscle strength testing, he was 3 out of 5 on knee extensor and 1-2 out of 5 (palpable or visible muscle contraction but no joint movement to active movement with gravity eliminated) at the ankles/toes.  On sensory examination, deficits were noted on pinprick testing in the entire left lower extremity.  The circumference of the calves and ankles were measures; the left calf was approximately 0.8 inches smaller than the right calf.  The note also showed that the Veteran was unable to stand on his heels/toes, his gait was slow with a stiff left knee, and he intermittently dragged his left foot in spite of the left AFO brace.

A September 2014 VA treatment record characterized the left foot drop as mild.

A November 2014 VA treatment record noted that the Veteran needs some help with activities of daily living, especially putting on socks and shoes.  On examination, muscle strength testing for knee extension was 4/5.  Sensation was grossly intact to light touch, and it was noted that the Veteran was able to stand up from a sitting position using his walker.

A May 2016 VA treatment record shows that muscle strength was 3 out of 5 in the hip and knee and 0-1 out of 5 at the ankle (absent to palpable or visible muscle contraction but no joint movement).  The circumference of the calves was measured.  The left calf measured half and inch smaller than the right calf.

In May 2016, the Veteran underwent a VA examination for the peripheral nerves.  It was noted that he experiences severe constant pain, severe paresthesias and/or dysesthesias, and severe numbness.  Muscle strength testing showed knee extension, ankle plantar flexion, and ankle dorsiflexion were 3 out of 5.  Muscle atrophy was noted in the left gastrocnemius.  The normal side measured 40 cm while the atrophied side measured 39 cm.  On reflex examination, the knee and ankle were 1+.  On sensory examination, there was decreased sensation in the thigh/knee and lower leg/ankle and sensation was absent in the foot/toes.  The examiner noted the presence of trophic changes, manifested as loss of lower extremity hair.  The examiner noted that the Veteran has an abnormal gait caused by the radiculopathy and requires a left foot brace and cane or motorized cart for transportation.  The examiner indicated that the radiculopathy affects the sciatic nerve and is consistent with severe incomplete paralysis with marked muscular atrophy.

An April 2017 VA treatment record showed further muscular atrophy.  The left calf measured 38 cm compared to the right calf measuring 40.5 cm.  Another VA treatment record from the same month indicated that the Veteran continues to have marked weakness in the left ankle and foot, as well as left foot drop.

A July 2017 VA treatment record noted that the left foot drop is mild in severity.

The Board also acknowledges that, throughout the entire appeal period, the Veteran received non-VA treatment, to include injections and prescription of pain medications.  The symptoms and functional effects described in those records and generally consistent with those identified above.

Based on the evidence of record, the Board finds that the Veteran's radiculopathy of the left lower extremity more nearly approximated moderate incomplete paralysis of the sciatic nerve prior to August 13, 2014.  Prior to this date, the disability manifested in pain, numbness, tingling, weakness, paresthesias and/or dysesthesias, and problems with balance.  The pain was constant and of moderate severity, and paresthesias and/or dysesthesias were of moderate severity, and the numbness was severe.  Motor and reflex testing showed slight non-sensory changes, generally worse in the ankle/foot than the knee/thigh.  While the presence of non-sensory changes does not, in and of itself, equate to an evaluation of moderate incomplete paralysis, in this instance, the Board believes such a rating is appropriate due to the overall functional impairment caused by the disability.  The disability caused the Veteran to be at risk for falls and during a May 2012 VA examination he even reported to falling four times in the prior year.  The disability also caused the Veteran to ambulate with an abnormal gait and require the assistance of a cane or walker.  Given these findings, the Board finds that the Veteran's sensory and non-sensory changes more nearly approximated moderate incomplete paralysis of the sciatic nerve, corresponding to a 20 percent rating.

A higher, 40 percent rating is available for moderately severe incomplete paralysis of the sciatic nerve; however, the Board finds that such a rating is not warranted.  During this portion of the appeal period, the radiculopathy did not manifest in some of the more severe organic changes such as muscle atrophy and excruciating pain.  Again, it is noted that the non-sensory changes on motor and reflex testing were generally found to be slight.  Also weighing against a higher rating is that the falls the Veteran experienced could largely be attributed to the numbness in his foot, a sensory change.  Accordingly, a higher, 40 percent rating is not warranted.

For the period from August 13, 2014 onward, the Board finds that the radiculopathy of the left lower extremity more nearly approximated severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  This is the first date of treatment the Veteran was noted to experience mild foot drop in his left foot, a more severe radicular symptom and one generally associated with greater levels of paralysis.  Atrophy of the left calf was also noted as of this date, as well, as demonstrated by a difference in circumference versus the left calf.  This portion of the appeal period also showed greater levels of sensory and non-sensory changes.  In particular, muscle strength testing showed greater impairment.  The knee/thigh decreased to 3 out of 5 on examinations and the foot/ankle decreased to a range of 0 to 2.  Reflexes were slightly decreased, with more consistently testing showing 1+ in the knee and ankle.  Sensory testing showed worsening as well, with decreased sensation in the thigh/knee and lower leg/ankle and absent sensation in the foot/toes.  Per the May 2016 VA examination report, the constant pain and the paresthesias and/or dysesthesias were considered severe, and trophic changes in the form of hair loss were also present.  The May 2016 VA examiner noted that the Veteran's abnormal gait is specifically related to the peripheral nerve problems.  The examiner also described the disability as severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  Given these findings, the Board finds that the radiculopathy more nearly approximated severe incomplete paralysis of the sciatic nerve with marked muscular atrophy, corresponding to a 60 percent rating.

A higher, 80 percent rating is available for complete paralysis of the sciatic nerve; however, the Board finds that such a rating is not warranted.  While the Veteran did experience a severe symptom such as foot drop, other signs of complete paralysis were not present.  Muscle strength and reflexes were still intact.  Sensation above the foot was intact.  Active movement of the muscles below the knee was possible.  Importantly, the May 2016 examiner did not find that the radiculopathy manifested in complete paralysis of the sciatic nerve.  It is significant that this medical assessment was made in consideration of the Veteran's symptoms and functional impairment.  The Board agrees with this determination and, after consideration of the evidence of record, finds that the radiculopathy of the left lower extremity did not more nearly approximate complete paralysis of the sciatic nerve.

Radiculopathy of the Right Lower Extremity

Private treatment records from December 2007, prior to the appeal period, show that the Veteran complained of radicular symptoms.  He reported lower extremity paresthesias.  He stated that if he stands for more than five minutes he feels pins and needles in his feet.  

In June 2011, the Veteran underwent a VA examination for his lumbar spine.  He reported sharp radiating pain from the low back to the knee in the right leg.  On objective testing, reflexes and sensation were normal.  On motor exam, knee flexion was 5 (active movement against full resistance), knee extension was 4 (active movement against some resistance), ankle dorsiflexion was 4, ankle plantar flexion was 5, and great toe extension was 4.

In May 2012, the Veteran underwent another VA examination for his lumbar spine.  He reported pain radiating down the right leg to the knee.  He also reported the presence of radicular symptoms other than pain in the left leg; however, he did not report they were present in the right leg.  He reported four falls over the prior year and regular use of a cane or walker to assist with ambulation.  He reported that his difficulties with balance relate to numbness in his left lower extremity.  On objective testing, reflexes and sensation were normal.  On motor exam, right knee extension, right ankle plantar flexion, and right great toe extension were normal.  Right ankle dorsiflexion was slightly decreased at 4 out of 5.  There was no muscle atrophy.  The examiner also marked that there was mild, constant pain in the right lower extremity but no paresthesias and/or dysesthesias and no numbness.

A September 2012 private treatment record notes the Veteran presented with complaints of low back pain and bilateral leg numbness and pain.

An October 2012 VA treatment record shows that the Veteran experiences gait dysfunction and difficulty walking secondary to severe muscle weakness throughout his bilateral lower extremities.  The examiner indicated it was unclear as to the extent of weakness resulting from peripheral nerve damage versus diffuse atrophy, but the examiner did acknowledge that a December 2007 private treatment record did indicate that substantial lower extremity weakness and gait dysfunction were already present at that time.  The treatment record indicated that the Veteran's goal with physical therapy was to improve lower extremity strength to 3+/5 or greater, improve gait quality, and reduce fall risk.

In August 2013, the Veteran underwent a VA examination for his peripheral nerves.  He reported no complaints for the right lower extremity.  Regarding symptoms attributable to a peripheral nerve condition, the examiner marked "none" for constant pain, paresthesias and/or dysesthesias, and numbness.  On objective testing, reflexes, sensation, and muscle strength were all normal.  It was noted that the Veteran has an abnormal gait and walks with a cane.

In an October 2013 statement, the Veteran described his problems with ambulation and the need for use of a cane or walker due to his hall risk.  In a January 2014 letter, he further explained that the numbness in his left leg is causing the fall risk.  He cannot feel anything underneath his left foot, which affects his balance and causes him to fall.

An August 2014 VA treatment record noted that low back pain radiates down to the right lateral thigh.  On objective testing, muscle strength was 4+ out of 5 in the knee, ankle, and extensor hallucis longus muscle.  Pinprick test revealed a sensory deficit in the stocking distribution.  Position sense was intact in the toes.  On motor testing, knee jerk was slightly brisk.  Ankle jerk and pedal pulses were normal.

A November 2014 VA treatment record shows that objective testing was performed.  Knee extension was 4+ out of 5 and ankle dorsiflexion and plantar flexion were 4 out of 5.  Muscle tone was normal.  Sensation was grossly intact to light touch.

A May 2016 VA treatment record showed that on objective testing muscle strength in the left lower extremity was 4 to 4+ out of 5.

In May 2016, the Veteran underwent a VA examination for his peripheral nerves.  Regarding symptoms attributable to the peripheral nerve condition, the examiner marked "severe" for right lower extremity constant pain and paresthesias and/or dysesthesias and "moderate" for right lower extremity numbness.  On objective testing, muscle strength was 3 out of 5 for knee extension, plantar flexion, and ankle dorsiflexion.  There was no muscle atrophy in the right lower extremity.  On reflex exam, the knee and ankle were 1+.  On sensory exam, the anterior thigh was normal and the thigh/knee, lower leg/ankle, and foot/toes exhibited decreased sensation.  The examiner described the level of disability as mild incomplete paralysis of the femoral nerve.

The Board also acknowledges that, throughout the entire appeal period, the Veteran received non-VA treatment, to include injections and prescription of pain medications.  The symptoms and functional effects described in those records and generally consistent with those identified above.

Based on the evidence of record, the Board finds that the Veteran's radiculopathy of the right lower extremity more nearly approximated mild incomplete paralysis of the femoral nerve prior to May 31, 2016.  During this period, the disability manifested in mild constant pain radiating to the knee in the right lower extremity.  Objective testing showed only minimal impairment of motor, sensation, and reflexes, and such results were inconsistent, see, e.g., May 2012 VA examination report (showing normal reflexes and sensation, as well as normal knee extension, ankle plantar flexion, and great toe extension) and August 2013 VA examination report (showing normal motor, reflexes, and sensation); see also August 2014 VA treatment record (documenting reflex impairment manifested in a slightly brisk knee jerk).  There was no change in muscle tone or atrophy and, importantly, the symptoms associated with the radiculopathy of the right lower extremity were not the source of the Veteran's balance problems that created a fall risk and actually did cause falls.  The Board does acknowledge an October 2012 VA treatment record that showed significant bilateral lower extremity leg weakness and gait dysfunction; however, in reviewing the record as a whole, the Board finds that such symptoms described the left lower extremity but were not consistent with any of the other contemporaneous medical records or lay statements from the Veteran describing the nature of his right lower extremity disability.  Accordingly, the Board does not find this treatment record to accurately represent the level of disability in the right lower extremity.  Given these findings, the Board finds that the constant mild pain and minimal impairment of motor, sensation, and reflexes more nearly approximated the criteria for mild incomplete paralysis of the femoral nerve, corresponding to a 10 percent rating.  See VA's Adjudication Manual M21-1, III.iv.4.G.4.c (minimal reflex or motor abnormalities can be consistent with mild incomplete paralysis).

A higher, 20 percent rating is available for moderate incomplete paralysis of the femoral nerve; however, the Board finds that such a rating is not warranted.  None of the motor, sensory, or reflex changes during this period are considered significant.  Motor testing was, at worst, 4 out of 5 in the knees, ankles, and feet.  Sensation was minimally impaired.  Reflexes, too, were only minimally impaired, as documented in an August 2014 VA treatment record showing a slightly brisk knee jerk.  Importantly, objective findings of motor, sensation, and reflex impairment were inconsistent, see, e.g., May 2012 VA examination report (showing normal reflexes and sensation, as well as normal knee extension, ankle plantar flexion, and great toe extension) and August 2013 VA examination report (showing normal motor, reflexes, and sensation).  Accordingly, a higher, 20 percent rating is not warranted.

For the period from May 31, 2016 onward, the Board finds that the Veteran's radiculopathy of the right lower extremity more nearly approximated moderate incomplete paralysis of the femoral nerve.  This determination is supported by the findings of the May 2016 VA examination report, which showed increased motor, sensory, and reflex impairment.  Muscle strength testing was recorded at 3 out of 5 for knee extension, and ankle plantar flexion and dorsiflexion.  The knee and ankle were shown to have hypoactive reflexes.  And there was decreased sensation in the thigh/knee, lower leg/ankle, and foot/toes; in other words, the majority of the lower extremity experienced decreased sensation.  The examiner also marked that there was "severe" constant pain and paresthesias and dysesthesias and "moderate" numbness.  The examiner, however, described the level of disability as mild incomplete paralysis of the femoral nerve.  Given the above findings, the Board disagrees with the determination of the VA examiner as to the severity of this disability.  The examination report clearly demonstrates more than minimal non-sensory changes and includes more severe findings such as constant severe pain and paresthesias and/or dysesthesias.  Accordingly, the Board finds that the disability more nearly approximated the criteria for moderate incomplete paralysis of the femoral nerve, corresponding to a 20 percent rating.

A higher, 30 percent rating is warranted for severe incomplete paralysis of the femoral nerve; however, the Board finds that such a rating is not warranted.  While the examiner did mark "severe" constant pain and paresthesias and/or dysesthesias, objective testing showed more moderate motor, reflex, and sensation impairment.  The reflexes were noted to by hypoactive and muscle strength in the knee and ankle was shown to be 3 out of 5, indicating that the Veteran was still capable of active movement against gravity.  Such findings do not reflect a high level of limitation or disability.  Moreover, the evidence relating to the Veteran's functional impairment still predominantly focused on problems with ambulation and falling as caused by the left lower extremity rather than any problems with the right lower extremity.  Thus, while there are indications that the Veteran's radiculopathy of the right lower extremity continues to worsen and have a greater impact on his functional capacity, during this period, the disability more nearly approximated the criteria for moderate incomplete paralysis of the femoral nerve.  A higher, 30 percent rating is not warranted.  

Other Considerations

In a June 2016 rating decision, the RO awarded separate ratings for the sciatic nerve, external cutaneous nerve, ilio-inguinal nerve, and obturator nerve.  The Veteran did not appeal these ratings; they are not before the Board.  

VA has a duty to maximize benefits, which may include consideration of special monthly compensation (SMC) when reasonably raised.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  The Veteran has been awarded SMC under 38 U.S.C.A. § 1114(k) for loss of use of a creative organ and 38 U.S.C.A. § 1114(s) for a single disability rated 100 percent with additional disability independently ratable at 60 percent or more.

As relevant to this appeal, the Veteran contends that he should be awarded additional compensation under 38 U.S.C.A. § 1114(k) for loss of use of his left foot.  Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2).  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.  The regulations further provide that extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more, will constitute loss of use of the foot involved; complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  Id.

Based on a review of the evidence of record, Board finds the evidence weighs against a finding that remaining function of the left foot is accomplished equally well by an amputation stump or prosthesis or that the Veteran has suffered an anatomical loss of the left foot.  The Veteran has not contended, and the evidence does not otherwise show, anatomical loss of the left foot.  Instead, his assertion relates to the functional difficulties caused by the radiculopathy of the left lower extremity.  As discussed above, the May 2016 VA examination report showed that muscle strength in the ankle ranged from 0 to 2, sensation was absent, and ankle reflexes were hypoactive.  Such symptoms created a fall risk for the Veteran.  The disability also manifested in mild foot drop, trophic changes in the form of hair loss, and muscle atrophy in the left calf.  Despite these difficulties, the Veteran remains ambulatory.  The May 2016 VA examination report indicates that the Veteran is able to ambulate without the help of an assistive device; however, his ability to do so is greatly limited and he regularly uses a cane or motorized cart.  The presence of hypoactive reflexes in the left ankle indicates that there is some degree of range of motion in the ankle.  The May 2016 VA examiner also opined that the functional impairment was not of such a degree that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The Board agrees.  While the evidence demonstrates that the Veteran experiences functional difficulties with ambulation, the Board finds that the symptoms and level of functional impairment do not suggest that function of the left foot would be accomplished equally well by an amputation stump or prosthesis.  Accordingly, special monthly compensation under the provisions of 38 U.S.C.A. § 1114(k) for loss of use of the left foot is not warranted.

There are no additional expressly or reasonably raised issues presented on the record.


ORDER

Prior to August 13, 2014, a rating of 20 percent, but no higher, for radiculopathy of the left lower extremity is granted.

From August 13, 2014, a rating of 60 percent, but no higher, for radiculopathy of the left lower extremity is granted.

Prior to May 31, 2016, a rating of 10 percent, but no higher, for radiculopathy of the right lower extremity is granted.

From May 31, 2016, a rating of 20 percent, but no higher, for radiculopathy of the right lower extremity is granted.


REMAND

The Veteran seeks service connection for cysts of the mouth.  In a March 2016 decision, the Board remanded this claim so that the Veteran could undergo a VA examination to determine the nature and etiology of the disability.  Subsequently, a VA examination was conducted in May 2017 and the examiner offered a negative nexus opinion.  The examiner wrote that the Panorex imaging study showed several endodontically treated teeth, some of which have periapical radiolucencies.  The Panorex imaging study showed vertical bone loss due to periodontal disease.  Dental caries were noted to be present.  The examiner wrote that periapical radiolucencies are not "cysts" and the dental caries and periodontitis are not due to herbicide.

The Board finds the rationale provided by the examiner to be insufficient.  The given etiological opinion appears to be based on the results of the Panorex imaging study; however, it is fairly conclusory in nature.  No explanation was provided as to why the dental caries and periodontitis are not related to herbicides.  Additionally, the examiner did not discuss the contrasting opinion of the Veteran's private dentist.  On remand, an addendum opinion should be obtained.  38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum VA medical opinion from the May 2017 VA examiner who completed the oral and Dental Conditions Including Mouth, Lips and Tongue (Other Than Temporomandibular Joint Conditions) Disability Benefits Questionnaire.  If that examiner is not available, the opinion may be authored by another qualified examiner.  The examiner must review the entire claims file, to include this REMAND, in conjunction with authoring the opinion.

The examiner is asked to identify the Veteran's dental disability (claimed as cysts of the mouth).

The examiner is asked to express an opinion as to whether the diagnosed disability is at least as likely as not (a 50 percent or greater probability) incurred in, or otherwise related to, the Veteran's active service, to include exposure to herbicides.

For the purposes of this opinion, exposure to herbicides is to be presumed.  A complete rationale must be provided.  The examiner is advised that a negative etiological opinion related to herbicide exposure cannot be solely based on the absence of a disability from VA's list of diseases associated with exposure to certain herbicide agents found in 38 C.F.R. § 3.309(e).  The examiner should also consider and discuss the opinions offered by the Veteran's private dentist.  

2.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


